DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
A Preliminary Amendment was filed on October 15, 2020. The amendment changed paragraph 0006. That paragraph lists each figure and then explains what the figure illustrates. The paragraph was amended to show that “FIG. 11A and FIG. 11B” illustrate, instead of just stating “FIG. 11” as had been written in the original specification, filed August 10, 2020. Since the amendment contains no new matter, the amendment to the specification is entered and a stamped copy of the coversheet for that amendment is attached to this Detailed Action. This Detailed Action, when referring to the specification, will be referring to the most recent specification, which is the one dated October 15, 2020. 

Specification
The title of the invention, “Industrial Vehicle,” is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. Something such as “Industrial Vehicle with Regenerative Braking Limit Control” would sound more appropriate. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to correctly show what is described in the specification.  
According to Fig. 5, a “NO” out of S31 leads to control pattern 2, which is S34. According to paragraph 0024, control pattern 2 corresponds to Figs. 7 and 8. Yet getting a “NO” out of S31 requires that the “instructed travel direction and the actual vehicle speed direction” are not the same. But does this match Figs. 7 and 8, which correspond to pattern 2? In Fig. 7 the direction is (initially) “forward” and the actual speed is “forward movement”. It seems that condition would result in a “YES” out of Fig. 5, S31. In Fig. 8, the direction is (always) “forward” and the actual speed is “forward movement” till A2. It seems that that condition would also result in a “YES” out of Fig. 5, S31. Therefore it seems that the answer of “NO” out of S31 in Fig. 5 conflicts with the graphs in Figs. 7 and 8. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is the word “unit” in claim 1.
Specifically, the claim recites:
a target speed calculation unit that calculates
a direction calculation unit that calculates
a vehicle speed calculation unit that calculates
a switching unit that switches
a control unit that controls
The units will be understood as follows:
the target speed calculation unit will be interpreted as calculating the target speed. According to the specification, page 5, lines 7-8, “the controller 11 [functions in part] as the target speed calculation unit”. Since paragraph 0009 teaches that the controller has a processor, memory, storage, and a CPU the unit has sufficient material structure to perform the claimed functions. 
The direction calculation unit will be understood as calculating the direction of the vehicle, such as forward, reverse, and neutral. According to the specification, page 5, line 15 the controller 11 serves as the direction calculation unit. Since paragraph 0009 teaches that the controller has a processor, memory, storage, and a CPU the unit has sufficient material structure to perform the claimed functions. 
The vehicle speed calculation unit will be understood as calculating vehicle speed. According to the specification, page 6, lines 16-17 “the controller 11 [functions in part] as a vehicle speed calculation unit”. Since paragraph 0009 teaches that the controller has a processor, memory, storage, and a CPU the unit has sufficient material structure to perform the claimed functions. 
The switching unit will be understood as switching between modes. According to the specification, page 5, lines 19-20 “the controller 11 includes the switching unit 20”. Since paragraph 0009 teaches that the controller has a processor, memory, storage, and a CPU the unit has sufficient material structure to perform the claimed functions. 
The control unit will be understood as controlling the industrial vehicle. According to the specification, page 4, lines 16-17 that is what the controller 11 does. Since paragraph 0009 teaches that the controller has a processor, memory, storage, and a CPU the unit has sufficient material structure to perform the claimed functions. 

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to 

Claim 1 recites, in part:
An industrial vehicle that has a normal travel mode where the vehicle is controlled to travel at a vehicle speed corresponding to a target speed and a vehicle speed limit mode where a vehicle speed limit 5value smaller than a maximum vehicle speed value is determined and the vehicle is controlled to travel at a vehicle speed smaller than the vehicle speed limit value, as travel control modes
Claim 1 has the phrase “as travel control modes” seemingly randomly located at the end of the quoted portion above. The phrase does not make sense in this location. The phrase would make sense if it was moved toward the beginning of the claim, for example: 
An industrial vehicle that has, as travel control modes, a normal travel mode where the vehicle is controlled to travel at a vehicle speed corresponding to a target speed and a vehicle speed limit mode where a vehicle speed limit 5value smaller than a maximum vehicle speed value is determined and the vehicle is controlled to travel at a vehicle speed smaller than the vehicle speed limit value
	For examination purposes, the claim will be interpreted as amended above. 



Claim 1 recites in part:
a control unit that controls traveling of the vehicle, wherein the control unit is configured to be switchable between 25
a regenerative braking limit state where the regenerative braking limit is performed and 
a regenerative braking limit release state where the 28FP20-0233-OOUS-TJSregenerative braking limit is released, when the vehicle speed limit mode is activated and the regenerative braking limit is permitted
The phrase “a regenerative braking limit release state where the 28FP20-0233-OOUS-TJSregenerative braking limit is released, when the vehicle speed limit mode is activated and the regenerative braking limit is permitted” is confusing. Is the regenerative braking limit released or permitted? How does the “vehicle speed limit mode” relate to this? It is not clear. It may be that everything after the comma is intended to modify the “is released” clause. In other words, it may be that the clause is intended to state that there are two states, a regenerative braking limit state, and a regenerative braking limit release state. The control unit is configured to be switchable between the two states. For the regenerative braking limit release state, the controller is configured to be switchable from the regenerative braking limit release state to the regenerative braking limit state “when the vehicle speed limit mode is activated and the regenerative braking limit is permitted”. In that condition, the control unit can switch from the regenerative braking 
Yet it may be that the phrase “vehicle speed limit mode is activated” should be eliminated. That is because claims 2 and 3, in the examiners interpretation, refers to Figs. 7 and 8, and Figs. 9 and 10, respectively. But in Figs. 7 and 8 the “Mode” is listed as “No matter”. It seems that, according to these figures, it does not matter if the vehicle speed limit mode is activated or not. Therefore, should the regenerative braking limit release state in claim 1 be tied to the vehicle speed limit mode? A separate 35 USC 112(a) rejection of claim 2 has been written for this issue. 

Claim 2 is rejected because it conflicts with claim 1. Claim 1 teaches that “a regenerative braking limit release state where the 28FP20-0233-OOUS-TJSregenerative braking limit is released, when the vehicle speed limit mode is activated and the regenerative braking limit is permitted”. But claim 2 teaches, in the examiners interpretation, what is shown in Figs. 7 and 8. Yet these figures show that the “mode” does not matter, yet the regeneration state is changed nonetheless. Therefore it seems that claims 1 and 2 conflict. According to claim 1 the controller can only switch to the regenerative braking release state when the vehicle is in vehicle speed limit mode. But according to claim 1 (and Figs. 7 and 8), the mode (whether the vehicle speed limit mode or normal mode) does not matter.  

Claim 2 is rejected for a second reason for lacking written description. Claim 2 recites:
The industrial vehicle according to claim 1, wherein 
the control pattern is a pattern where when at least one of 
a condition that 
the regenerative braking limit state is activated and 
the instructed travel direction is changed and
a condition that 
the 10regenerative braking limit state is activated and 
the actual speed is zero is satisfied as the predetermined condition, 
a change rate of a regeneration limit value is set to a value larger than a predetermined value and 
switching from the regenerative braking limit state to the regenerative braking limit release state is performed.  

The examiner believes that the second use of the phrase “a condition that” should be preceded by an “or”, not an “and”. In other words, the examiner believes the claim should be amended as follows:

The industrial vehicle according to claim 1, wherein 
the control pattern is a pattern where when at least one of 
a condition that 
the regenerative braking limit state is activated and 
the instructed travel direction is changed or
a condition that 
the 10regenerative braking limit state is activated and 
the actual speed is zero is satisfied as the predetermined condition, 
[than, when either of those conditions are met] a change rate of a regeneration limit value is set to a value larger than a predetermined value and 
switching from the regenerative braking limit state to the regenerative braking limit release state is performed.  

The additional section in brackets is not meant to be a suggestion for amendment, but rather just a note added to explain how the examiner is interpreting the claim. Essentially, the examiner believes that the claim is teaching that when either one of the two conditions presented are met, than the last two bullets will occur. This makes sense because the claim teaches “at least one of…”. So at “one” or the other is what seems to be implied. Not one and the other. For examination purposes, the above interpretation is how the claim will be interpreted. 
To explain this further, one broad interpretation of claim 2 is provided in bold below:
Claim 2 recites:
The industrial vehicle according to claim 1, wherein 
the control pattern is a pattern where when at least one of 
a condition that (this condition, when looking at the sub-points, refers to Fig. 7)
the regenerative braking limit state is activated (this refers to the top line of Fig. 7 being in the “permission” state.) and 
the instructed travel direction is changed (this refers to the second from the top graph of Fig. 7 in which the “direction” member is shifted from forward to reverse) and (this “and” should be “or”.)
a condition that (this condition, when looking at the sub-points, refers to Fig. 8)
the 10regenerative braking limit state is activated (i.e. the top graph of Fig. 8, which reads “permission”) and 
the actual speed is zero is satisfied as the predetermined condition (the actual speed is zero in Fig. 8 at point A2 according to paragraph 0030 of the spec. What Fig. 8 shows at the top is that the "regenerative braking limit permission is on, though that does not necessarily mean that the regenerative braking limit is activated, but just that it can be activated. The lowest graph shows that the system goes from having a regenerative braking limit to a "regenerative braking limit release state". The cause of this change is that the vehicle reaches zero speed.), 
[than, when either of those conditions are met] a change rate of a regeneration limit value is set to a value larger than a predetermined value (the "change rate" being “larger” as referred to here means that the slope between the two horizontal lines at the bottom of Figs. 7 and 8 (i.e. control pattern 2) is steeper than a predetermined value, as shown in Figs. 9 and 10 and discussed in paragraph 0028.
switching from the regenerative braking limit state to the regenerative braking limit release state is performed (this means that the bottom graph of Figs. 7 and 8 go from the “limit value” to the “limit release value.”).  


Claim 3 is also rejected because it, like claim 2, uses the word “and” before the second use of the phrase “a condition that”. It is believed that this word “and” should be changed to “or.” 

Claims 2 and 3 are also rejected for another reason under 35 USC 112(a). These two claims recite “a predetermined value” of a “change rate”. The claims teach that, under certain conditions, the change rate is set “larger than a predetermine value” in claim 2 or “smaller than a predetermine value” in claim 3. But how do we know that that predetermined value isn’t just zero or something close to that in claim 2, and very high in claim 3? How do we know that the “a predetermined value” in claim 2 is the same as the “a predetermined value” in claim 3? This is not known from the claims, yet the specification does not support them being different. Rather, as shown in Figs. 7-10, “the predetermined change rate,” must be something in between the change rate shown in Figs. 7 and 8, and the change rate shown in Figs. 9 and 10. 
It seems to the examiner that the independent claim, claim 1, should say something about “a predetermined change rate” and then the dependent claims 2 and 3 should refer to “the predetermined change rate” where “the” is referring to the antecedent predetermined change rate in claim 1. Otherwise, the two predetermined change rates 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katanaya et al. (GB 2 357 200 A).

	Regarding claim 1, Katanaya discloses:
An industrial vehicle (see Fig. 6) that has a normal travel mode where the vehicle is controlled to travel at a vehicle speed corresponding to a target speed and a vehicle speed limit mode where a vehicle speed limit 5value smaller than a maximum vehicle see Fig. 2 and page 5, middle of the page beginning with “in [a] case where the…”. The “normal travel mode” can be thought of as the region above Vt in Fig. 2 of Katanaya, while the “vehicle speed limit mode” can be thought of as the region below Vt. The speed Vt in Katanaya can be thought of as analogous to “a vehicle speed limit value smaller than a maximum vehicle speed value.” When the vehicle in Katanaya is traveling less than Vt it is being controlled to travel at a vehicle speed smaller than the vehicle speed limit value.), the vehicle comprising: 
an accelerator operation member that instructs the vehicle to 10accelerate according to an operation performed by a driver (see Fig. 6 and the bottom of page 1 for item “9 an accelerator pedal”); 
a target speed calculation unit that calculates the target speed of the vehicle based on an operation amount of the accelerator operation member (see Fig. 3, step S10. See page 17, the sentence beginning with “Fig. 3 shows” which states that the CPU is performing the method shown in the figure.); 
a direction instruction member that instructs the vehicle on a 15travel direction according to an operation performed by the driver (according to the specification of the present application, paragraph 0029, the “direction lever 14” shifts the vehicle from forward, reverse, and neutral. With that in mind, see Katanaya, Fig. 6, and page 14, first paragraph, first full line, for “a direction lever 4” that switches between advancing, retreating, and neutral states
a direction calculation unit that calculates an instructed travel direction of the vehicle based on an operation position of the direction instruction member (see Fig. 1, item 23, “PI,” which receives “directional lever” input. See page 14 for PI being a “parallel input part which then inputs data to the CPU.); 
a vehicle speed calculation unit that calculates an actual speed of 20the vehicle (see Fig. 3, step S10); 
a switching unit that switches between permission and prohibition of regenerative braking limit (see Fig. 3, step S10, the output of which switches the vehicle between normal and speed limit modes. See page 17, the sentence beginning with “Fig. 3 shows” which states that the CPU is performing the method shown in the figure.); and 
a control unit that controls traveling of the vehicle (see Fig. 1 for the CPU commanding the motor, item 28), wherein the control unit is configured to be switchable between 25
a regenerative braking limit state where the regenerative braking limit is performed (Katanaya teaches this. See Fig. 2 and page 5 (middle of the page beginning with “in [a] case where the…”) for a case when a vehicle speed is equal to or greater than a predetermined speed, Vt,  regenerative braking is constant, independent of the speed of the forklift. The amount of regenerative braking is limited. At speeds greater than Vt the forklift in Katanaya can be said to be in a “regenerative braking limit state” in the language of the present application.
a regenerative braking limit release state where the 28FP20-0233-OOUS-TJSregenerative braking limit is released, when the vehicle speed limit mode is activated and the regenerative braking limit is permitted (see Katanaya, Fig. 2 and page 5, middle of the page beginning with “in [a] case where the…”. When the vehicle speed is less than Vt the limit to the amount of regenerative braking is released. This does not necessarily mean that the regenerative braking amount is unlimited, but that the vehicle is released from the limit set in the speed region above Vt. This is analogous to the present application, which also does not teach an unlimited regenerative braking amount, as is clear from Fig. 7 of the present application, which is similar to Fig. 2 of Katanaya.), and 
the control unit has at least one control pattern that switches between the regenerative braking limit state and the regenerative braking limit 5release state when a predetermined condition is satisfied (see Katanaya, Fig. 2 and page 5, middle of the page beginning with “in [a] case where the…”. The graphs in Fig. 2 and the equations are a control pattern that defines switching between states.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Katanaya in view of Oka (JP2004/215447 A), hereinafter Oka ‘447. 

Regarding claim 3, Katanaya teaches, the industrial vehicle according to claim 1. Yet Katanaya does not appear to explicitly further teach: 
An industrial vehicle wherein the control pattern is a pattern where when at least one of 
a condition that (in the present application, this condition, when looking at the sub-points, refers to Fig. 9)
the regenerative braking limit state is activated (in the present application, this refers to the top line of Fig. 9 being in the “permission” state.), 
an actual travel direction of the vehicle coincides with the instructed travel direction of the vehicle (in the present application, this refers Fig. 9 where the “direction” is forward (i.e. forward gear) and the actual speed is “forward movement”), and
the target speed is higher than the actual 20speed (in the present application, this refers to Fig. 9 when the accelerator graph goes from “small operation” to “large operation”. At that point the operator wants a higher target speed than the actual speed
to thereby make a transition from the vehicle speed limit mode to the normal travel mode and (in the present application, this “and” be “or”?)
[or when] a condition that (in the present application, this condition, when looking at the sub-points, refers to Fig. 10)
the regenerative braking limit state is activated (in the present application, this refers to the top line of Fig. 10 being in the “permission” state. When a regenerative braking is limited the regenerative braking limit value is low. That means the amount of regenerative braking can be high.) and
an operation state of the accelerator operation member in which the target speed is lower than the actual speed makes a transition to a non-operation state (in the present application, this refers Fig. 10 when the accelerator goes from small operation to non-operation.), 
to thereby make a transition from 25the vehicle speed limit mode to the normal travel mode 
[when either of the above two conditions] is satisfied as the predetermined condition, 
a change rate of a regeneration limit value 29FP20-0233-OOUS-TJSis set to a value smaller than a predetermined value (in the present application, this means that the slope of the line at the bottom of Figs. 9 and 10 is less than it is in Figs. 7 and 8.
switching from the regenerative braking limit state to the regenerative braking limit release state is performed.  
However, Oka ‘447 teaches:
An industrial vehicle wherein the control pattern is a pattern where when at least one of 
a condition that (in the present application, this condition, when looking at the sub-points, refers to Fig. 10)
the regenerative braking limit state is activated (in the present application, this refers to the top line of Fig. 10 being in the “permission” state. When a regenerative braking is limited the regenerative braking limit value is low. That means the amount of regenerative braking can be high. With that in mind, see Oka, ‘447, Fig. 5 and paragraphs 0036-0037. If the vehicle is traveling at a high speed, a high amount of regenerative braking is allowed, which is to say that the regenerative braking limit is low) and
an operation state of the accelerator operation member in which the target speed is lower than the actual speed makes a transition to a non-operation state (in the present application, this refers Fig. 10 when the accelerator goes from small operation to non-operation. With that in mind, see Oka ‘447, Fig. 5 and paragraphs 0036-0037. The speed of the vehicle increases due to going downhill, not from demand, or target. That means the target speed is lower than the actual speed. See paragraph 0006 for the disclosure including the case of a foot pedal being in non-operation, or lightly depressed.), 
to thereby make a transition from 25the vehicle speed limit mode to the normal travel mode (see Oka ‘447, Fig. 5 and paragraphs 0036-0037.) 
[when either of the above two conditions] is satisfied as the predetermined condition, 
a change rate of a regeneration limit value 29FP20-0233-OOUS-TJSis set to a value smaller than a predetermined value (in the present application, this means that the slope of the line at the bottom of Figs. 9 and 10 is less than it is in Figs. 7 and 8. With this in mind, see Oka ‘447, Fig. 5 and paragraphs 0036-0037. The predetermined change rate could be a slope somewhere between the horizontal slope in Fig. 5 and the slope shown in the solid line in Fig. 5. The predetermined slope is not well specified in the present application.) and 
switching from the regenerative braking limit state to the regenerative braking limit release state is performed (see Oka ‘447, Fig. 5 and paragraphs 0036-0037.).  
In summary, the second condition of claim 3 is taught by Oka ‘447. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Katanaya, to add the additional features of a condition that the regenerative braking limit state is activated and an operation state of the accelerator operation member in which the target speed is lower than the actual speed makes a transition to a non-operation state see paragraph 0005). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Katanaya in view of Toya (JP2011/215604 A).

Regarding claim 4, Katanaya teaches the industrial vehicle according to claim 1. Yet Katanaya does not appear to explicitly further teach:
An industrial vehicle 
5wherein the control pattern is a pattern where 
when a condition that the regenerative braking limit is switched from permission to prohibition is satisfied as the predetermined condition, 
switching from the regenerative braking limit state to the regenerative braking limit release state is performed.
However, Toya teaches:
An industrial vehicle 
5wherein the control pattern is a pattern where 
when a condition that the regenerative braking limit is switched from permission to prohibition is satisfied as the predetermined condition (this condition appears to relate to Fig. 6 of the present application, top graph. In the specification of the present application, paragraph 0011, it teaches that this switch from permission to prohibition is based on the accelerator sensor 13 or the direction switch 15. This limitation also relates to S30 of Fig. 5. With that in mind, see Toya, paragraph 0027 for the accelerator device 2 being tilted forward when acceleration is desired. See paragraph 0045 for the “inverse travel command” occurring when regenerative braking occurs.), 
switching from the regenerative braking limit state to the regenerative braking limit release state is performed (In one broad reasonable interpretation of this claim, the claim means that the system goes from having a low regenerative braking limit (i.e. allowing a lot of regenerative braking, such as when going downhill) to having a higher or “limit release” on the amount of regenerative braking (i.e. decreasing the amount of regenerative braking, such as when traveling on flat ground). This occurs when an accelerator or direction switch is changed. With that in mind, see Toya, paragraph 0045. When the vehicle reaches flat ground, the gains clear and everything is reset. Basically, the system goes back to normal driving mode. This relates to the present application that according to paragraph 0025 and Fig. 5, S30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Katanaya, to see paragraph 0045 and 0047). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and all the other rejections, such as 35 USC 112(a) rejections, can be resolved. 
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 recites, along with one broad reasonable interpretation in bold, the following:
The industrial vehicle according to claim 1, wherein 
the control pattern is a pattern where when at least one of 
a condition that (this condition, when looking at the sub-points, refers to Fig. 7)
the regenerative braking limit state is activated (this refers to the top line of Fig. 7 being in the “permission” state. What Fig. 7 shows at the top is that the "regenerative braking limit permission is on, though that does not necessarily mean that the regenerative braking limit is activated (though it is initially in Fig. 7), but just that it can be activated.) and 
the instructed travel direction is changed (this refers to the second from the top graph of Fig. 7 in which the “direction” member (gear shifter) is shifted from forward to reverse) and (this “and” should be “or”.)
a condition that (this condition, when looking at the sub-points, refers to Fig. 8)
the 10regenerative braking limit state is activated (i.e. the top graph of Fig. 8, which reads “permission”) and 
the actual speed is zero is satisfied as the predetermined condition (the actual speed is zero in Fig. 8 at point A2 according to paragraph 0030 of the spec. What Fig. 8 shows at the top is that the "regenerative braking limit permission is on, though that does not necessarily mean that the regenerative braking limit is activated, but just that it can be activated. The lowest graph shows that the system goes from having a regenerative braking limit to a "regenerative braking limit release state". The cause of this change is that the vehicle reaches zero speed.), 
[than, when either of those conditions are met] a change rate of a regeneration limit value is set to a value larger than a predetermined value (the "change rate" being “larger” as referred to here means that the slope between the two horizontal lines at the bottom of Figs. 7 and 8 (i.e. control pattern 2) is steeper than a predetermined value, as shown in Figs. 9 and 10 and discussed in paragraph 0028.) and 
switching from the regenerative braking limit state to the regenerative braking limit release state is performed (this means that the bottom graph of Figs. 7 and 8 go from the “limit value” to the “limit release value.”).  

The prior art of record, alone or in combination, does not teach all of the limitation of claim 2. 
One close prior art of record is Katanaya et al. (GB 2 357 200 A). Katanaya teaches that if various conditions are met in order to get to S11 in Fig. 3, or, in another embodiment, if the method gets to SS9 in Fig. 4, then the vehicle will adjust the amount of regenerative braking based on the speed of the vehicle. But Katanaya, in contrast to claim 2, does not teach that the change rate of a regeneration limit value will change based on the instructed travel direction change or the actual speed of the vehicle reaching zero. The change rate in Katanaya, in fact, does not change at all before the 
Another close prior art is Kubotani et al. (US2014/0005869 A1), hereinafter Kubotani ‘869. This disclosure has the same inventor and same assignee, Toyota, as the present application, but was published in 2014. Kubotani ‘869 teaches a very similar industrial vehicle with identical modes of normal travel mode and vehicle speed control mode as the present application. In Kubotani ‘869, paragraph 0021, regenerative braking is allowed in vehicle speed control mode, but otherwise prohibited. Yet Kubotani ‘869, in contrast to claim 2, does not teach that the change rate of a regeneration limit value will change based on the instructed travel direction change or the actual speed of the vehicle reaching zero. The change rate in Kubotani ‘869, in fact, does not change at all. Therefore, for at least these reasons, Katanaya does not read on claim 2 of the present application. 
Another close prior art is Toya (JP2011/215604 A). Toya teaches an electric forklift in which, when a gear is shifted from forward to reverse but the vehicle is still traveling forward, the “plugging torque” of the motor is limited for a time Tc as seen in Fig. 3. Then, after Tc, the plugging torque is gradually raised from, say 30%, to 100%. This way, as explained in paragraph 0030, upon receiving the gear shift, the forklift does not suddenly brake and dump its contents or make the operator uncomfortable. Toya teaches in paragraph 0034 that the “plugging torque is smoothly raised over time.” In paragraph 0036 we learn that the equation that governs this smooth raising involves gain, G2. Then in paragraph 0039 we learn that G2 is the upper limit value of the plugging torque, which can be set to a value such as 30%. It seems, right after time Tc, 
Yet nothing in Toya teaches that the change rate of the torque in the region of Fig. 3 right after Tc is changed based on the instructed travel direction change or the actual speed of the vehicle reaching zero. Even if it could be argued, based paragraph 00045 that when the process is completed gain G2 is returned to its initial value and that could be a some kind of change, that is not a change in the change rate, nor is it making the change rate larger than a predetermined change rate. Nor does Toya teach, as claim 2 does, “switching from the regenerative braking limit state to the regenerative braking limit release state is performed.” Therefore, for at least these reasons, Toya does not teach claim 2 of the present application. 
Another close prior art is Oka (JP2004/215465 A), hereinafter Oka ‘465. Oka ‘465 teaches, in Fig. 7 and paragraphs 0003 and 0050-0051, different slopes of a regenerative braking motor torque are selected based on the difference between the actual speed and the target (or set) speed. This is for a case, as explained in paragraph 0002, in which a forklift is going downhill. Paragraph 0012 teaches that there is a torque map 1 for running on flat road and a torque map 2 for running downhill, or when there is a speed difference between target and actual speeds. A torque map 3 is used when the speed is even higher than a reference speed. Much of the disclosure can be understood by understanding Fig. 7. Fig. 7 has speed on the X-axis and torque on the Y-axis. The dashed line is the normal driving control map. The line closest to the Y-axis is the low speed torque control map, then medium, then high speed torque control map. As 
Does this read on the present application? The “a predetermined change rate” in claim 2, it could be that it is something between the change rate of what is shown for the low through high change rate in Fig. 7 of Oka ‘465 and the change rate for normal running, as shown by the dashed line in Fig. 7 of Oka ‘465. 
Yet claim 2 teaches changing the slope based on either of two conditions: either “the instructed travel direction is changed” or, the condition that “the actual speed is zero is satisfied”. Oka ‘465 does not teach this. Oka ‘465 teaches that, when a vehicle is traveling downhill and begins to speed up, regenerative braking can be applied at various speeds. The point for Oka ‘465 is to prevent the brake pads from wearing out by using a different braking source, while the point for the present application in claim 2 is to gradually slow the vehicle if the operator wants to change direction. Therefore, Oka ‘465 does not read on all the limitations of claim 3 of the present application. For at least these reasons, claim 2 is allowable over Oka ‘465. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toya (JP 3596748 B2) teaches a foot lifting off a pedal. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665